El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
*1149El presente' es un recurso de apelación interpuesto contra sentencia dictada por la Corte de Distrito de San Juan, Sección 2a., por virtud de la cual el apelante, G-erónimo Reyes, fué condenado a sufrir un año de presidio con trabajos for-zados como autor, declarado culpable por un jurado, del delito de abuso de confianza.
La acusación, base del proceso, en lo pertinente, dice así:
“El Fiscal formula acusación contra Gerónimo Reyes por un delito de Abuso de Confianza (felony) cometido como sigue: El citado Gerónimo Reyes, allá el día 13 de junio de 1911, en la jurisdicción de Loíza, que forma parte del Distrito Judicial de San Juan, ilegal, voluntaria y maliciosamente y con la intención de defraudar a Acisclo Medina, vendió una novilla que había recibido del citado Medina a partir utilidades sin su consentimiento, apropiándose de su importe y defraudando así al propietario de la novilla.”
No existe pliego de excepciones ni relación de hechos, pero-el acusado por medio de su abogado por escrito y oralmente promovió las siguientes cuestiones, que debemos estudiar y resolver:
(a) Que la acusación es insuficiente,
(b) Que la sentencia es errónea.
Alega el acusado que en la acusación no se le imputa un hecho constitutivo del delito, porque en la misma no se expresa en qué consiste la propiedad defraudada.
Abuso de confianza, de acuerdo con la ley, art. 445 del Código Penal de Puerto Rico, y la jurisprudencia, Moore v. United States, 160 U. S., 268, es la fraudulenta apropia-ción de bienes por una persona a quien habían sido confiados, o en cuyas manos estaban legalmente.
Es bien claro, pues, que tiene que existir, una propiedad defraudada y que dicha propiedad debe describirse en la acu-sación o en la denuncia.
En el presente caso la propiedad defraudada consiste en la novilla que Acisclo Medina entregó al acusado a partir utilidades y que el acusado vendió sin su consentimiento, ile-gal, voluntaria y maliciosamente, y* con ánimo de defraudarlo,. *1150apropiándose de su importe. Y no es absolutamente necesa-rio fijarla cuantía “del importe,” porque no es éste sino la no-villa la materia del delito, no teniendo aplicación por tanto la doctrina invocada por el apelante y establecida por esta Corte Suprema en el caso de El Pueblo v. Alomar, 10 D. P. R., 297, o sea la de que en las acusaciones por abuso de confianza “debe expresarse claramente cuáles fueron los bienes de que el acusado se apropiare, y si es úna suma de dinero, debe ex-presarse así, y especificarse el montante de la misma, a fin de que el acusado sepa si se le imputa un delito felony o misdemeanor.” Los hechos en el dicho caso de El Pueblo v. Alomar son distintos a los de este que ahora resolvemos, pues en el de Alomar el producto de la venta del caballo a que se refería la acusación y no el caballo mismo, era la materia del delito.
Siendo la propiedad confiada a y defraudada por el acusado un “individuo de la especie vacuna,” el delito que le imputó el Fiscal era constitutivo de felony tal como se expresó en la acusación, de acuerdo con los artículos 455 y 428, No. 3, del Código Penal de Puerto Rico, y el acusado fue por tanto suficientemente informado de la clase de delito que se le imputaba. Véase el caso de People v. Salorse, 62 Cal., 142, 143.
Examinemos la otra cuestión suscitada. Alega el acusado que en todo caso la sentencia es errónea porque se basa en un veredicto que, atendida la forma en que aparece redactado y la en que lo está la acusación, resulta tan dudoso que no puede por él determinarse el delito de que se declaró culpable al acusado.
El veredicto dice así: “Nosotros, los señores del jurado, declaramos al acusado Gerónimo Reyes culpable del delito de abuso de confianza.” La sentencia condenó al convicto a la pena de un año de presidio que sólo puede imponerse en casos de felony.
Ya hemos dicho al estudiar y resolver la primera de las cuestiones levantadas, que en la acusación se imputó al acu-sado un delito grave, feloñy. Partiendo de esa base, es nece-*1151sario concluir que el veredicto es suficiente. El delito de abuso de confianza no se divide propiamente en grados aun cuando se le castiga con la pena fijada por el legislador para el delito de turto. Véase la decisión de esta Corte Suprema en el caso de El Pueblo v. Kent, 10 D. P. R., 393 a 399, en donde se estudia ampliamente la suficiencia del veredicto en un caso de abuso de confianza y, sobre todo, el artículo 283 del Código de Enjuiciamiento Criminal que, en lo pertinente, dice así: “Un veredicto general en el caso de negarse la acu-sación, se limita a la expresión ‘culpable’ o ‘inocente,’ lo que implica la declaración de estar el acusado convicto o absuelto del delito imputádole en la acusación. * *
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso • lución de este caso.